Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered October 27, 1995, convicting defendant, after a jury trial, of eleven counts of robbery in the second degree and eleven counts of burglary in the second degree, and sentencing him, as a second violent felony offender, to an aggregate term of 19 to 38 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. His arrest for criminal trespass was supported by probable cause, including evidence that defendant engaged in unmistakable “casing”-type behavior, ran to a building where a woman had just entered, engaged in various suspicious activity toward the woman, and told the police that he was visiting an individual who was not there, whereas the building superintendent informed the police that no such person lived in the building (see, People v Judge, 236 AD2d 319, lv denied 89 NY2d 1037; see also, People v Gonzalez, 250 AD2d 545, lv denied 92 NY2d 897). The totality of circumstances negated the possibility that defendant was legitimately but unsuccessfully attempting to locate an acquaintance. Concur — Ellerin, P. J., Sullivan, Lerner and Rubin, JJ.